NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




                 United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued October 8, 2013
                                Decided November 25, 2013

                                              Before

                             WILLIAM J. BAUER, Circuit Judge 

                             RICHARD A. POSNER, Circuit Judge

                             FRANK H. EASTERBROOK, Circuit Judge

No. 13‐1389

IGOR KLYUCHENKO,                                  Petition for Review of an Order of the
                                Petitioner,       Board of Immigration Appeals.

       v.                                         No. A088‐182‐428

ERIC H. HOLDER, JR., Attorney
General of the United States,
                              Respondent.

                                         O R D E R

     Igor Klyuchenko, a Ukrainian citizen, applied for asylum and withholding of removal
citing several beatings that members of a rival political party inflicted almost five years
earlier.  An immigration judge denied relief, and the Board of Immigration Appeals upheld
that  decision.    Those  courts  reasoned  that  Klyuchenko  had  failed  to  demonstrate  the
Ukrainian government’s inability or unwillingness to protect him or that he is likely to be
persecuted if removed. Klyuchenko petitions for review, but substantial evidence supports
the IJ’s and the Board’s conclusions, and thus we deny the petition for review.
No. 13‐1389                                                                                Page 2


                                      I.  BACKGROUND

     Klyuchenko entered the United States in November 2006 on an H‐2B nonimmigrant
visa that authorized him to work at a hotel in Orlando, Florida.  He stayed in the country
after his visa expired in August 2007.  Klyuchenko traveled to Oregon and was arrested
while  obtaining  a  driver’s  license.    The  Department  of  Homeland  Security  served
Klyuchenko with a Notice to Appear in February 2009, alleging that he had stayed longer
than his visa permitted.  See 8 U.S.C. § 1227(a)(1)(B).  Klyuchenko moved to change venue
from  Seattle  to  Chicago  and,  in  that  motion,  conceded  the  charge  of  removability.    In
August 2009 he applied for asylum and withholding of removal based on political opinion
and membership in a particular social group.

     At  his  removal  hearing  Klyuchenko  testified  that  in  2002  he  joined  the  Ukrainian
National Assembly/Ukrainian National Self‐Defense Organization (“UNA‐UNSO”).  The
litigants offer no background about this organization, but UNA‐UNSO is a small party
(fewer  than  10,000  members)  that  has  been  characterized  as  radically  right‐wing  and
associated with Ukrainian nationalism and neo‐Nazi ideology.  See Neo‐Nazi Organizations
in the Ukraine, GLOBAL RESEARCH, (Dec. 17, 2004), http://www.globalresearch.ca/neo‐nazi‐
organizations‐in‐the‐ukraine  (last  visited  Nov.  20,  2013).  UNA‐UNSO  supported
opposition  candidate  Viktor  Yushchenko  against  Viktor  Yanuvokych  in  the  2004
presidential election.
  
     According to Klyuchenko, he gave a speech at a campaign event in May 2004 and
afterward  was  beaten  by  five  unknown  men,  causing  him  to  lose  consciousness. 
Klyuchenko testified that the men told him to stop his political activities.  He was treated
at a hospital for a concussion and wounds to his head and chest.  The next day Klyuchenko
filed a complaint with the police, though he has never said what specific information he
gave the authorities.  The police accepted his complaint but told him a few months later
that the case had been closed for lack of information.

    Despite the assault, said Klyuchenko, he continued his political activities.  In October
2004, he was sent by UNA‐UNSO to a polling location to observe election preparations. 
Afterward he and another party member were attacked by seven people.  Klyuchenko
recognized two of them from the first beating and believed they were members of a rival
political  party.    Onlookers  called  for  an  ambulance,  and  Klyuchenko  was  taken  to  a
hospital and treated for a concussion and injuries to his knee, chest, and head.  He was
released the following day and once again filed a complaint with the police.  The intake
No. 13‐1389                                                                                  Page 3


officer was reluctant to listen to him, Klyuchenko testified, but ultimately accepted his
complaint.  As with the first incident, Klyuchenko has never said what specific information
he gave the police. Klyuchenko later was told (he did not say when) that this investigation
also had been closed.  During his testimony Klyuchenko speculated that the police had
been bribed.

     When at first Yanukovych was declared the winner of the 2004 presidential election,
Yushchenko  supporters  and  international  monitors  cried  fraud,  sparking  the  Orange
Revolution.    Yushchenko  supporters  demonstrated  in  the  streets,  demanding  that  the
Ukrainian Supreme Court invalidate the election results.  Their efforts were successful, and
after a new election was held, Yushchenko was inaugurated as president in January 2005. 
Klyuchenko continued supporting UNA‐UNSO, and after a political gathering in March
2005, he was attacked again.  He recognized a couple of the men from the earlier incidents
and  was  warned,  he  said,  that  the  four  or  five  assailants  would  “finish  him  off”  if  he
continued his political activities.

     In a personal statement submitted with his asylum application, Klyuchenko said he
reported this third incident to the police, and a document purportedly from the Ministry
of International Affairs of Ukraine (the translation is not certified) states that a report was
made on March 18, 2005.  But when Klyuchenko testified at the asylum hearing, he never
mentioned reporting this incident to the police.

     Klyuchenko testified that he consulted an attorney after the March 2005 incident but
was told that ceasing his political involvement was the only way to be safe.  After receiving
this advice, he continued, he decided to seek political asylum.  Instead, though, he obtained
an H‐2B visa to work temporarily in the United States.  He did not apply for asylum when
he obtained the visa (or when he arrived in the United States).  He explained during his
testimony that he anticipated being denied a visa if he disclosed to embassy staff his fear
of staying in Ukraine.

     According to Klyuchenko, since his departure from Ukraine the police have contacted
his parents asking about his whereabouts.  The police, he added, also told his parents that
his assailants have accused him of instigating one of the 2004 incidents, which is being
investigated.  Klyuchenko speculated that he will be subject to a criminal investigation if
he returns to Ukraine.  And, he continued, his parents have received phone calls from
anonymous  people  threatening  them  with  harm  if  he  continues  his  political  activities. 
Klyuchenko  insisted  that  he  will  resume  his  support  for  UNA‐UNSO  if  he  returns  to
No. 13‐1389                                                                                    Page 4


Ukraine, and thus he fears being targeted again because Yanukovych was elected president
in 2010 and still holds that position today.

    The IJ credited Klyuchenko’s testimony with the exception of his assertion that the
police  are  now  investigating  him  in  connection  with  one  of  the  beatings  in  2004.    It  is
implausible, the IJ reasoned, that an investigation would be active after so many years
given that Klyuchenko never identified his assailants.

    As  to  the  requested  relief,  the  IJ  first  concluded  that  Klyuchenko  is  ineligible  for
asylum because he did not apply within a year of entering the United States and did not
assert that his circumstances satisfy any exception to that deadline. See 8 U.S.C. § 1158(a);
8 C.F.R. § 208.4(a).
 
    The IJ next concluded, in addressing withholding of removal, that Klyuchenko had
suffered significant harm but did not link that harm to a protected ground.  That link is
missing,  the  IJ  reasoned,  because  Klyuchenko  did  not  connect  his  assailants  to  the
government of Ukraine.  This reasoning conflates different elements of withholding of
removal.  One way of qualifying for that relief is to establish past persecution: that the
applicant suffered harm at the hands of the government or its surrogate on account of a
protected ground.  8 C.F.R. § 208.16(b); Bathula v. Holder, 723 F.3d. 889, 898 (7th Cir. 2013);
Jonaitiene v. Holder, 660 F.3d 267, 270–71 (7th Cir. 2011).  The IJ incorrectly implied that
Klyuchenko  could  not  have  been  assaulted  on  account  of  his  political  opinion  or  his
membership in a social group comprised of “officially listed members of the political party
UNA UNSO who are targeted by the police” because no evidence showed that he was
targeted by the police.

     The IJ further concluded that, without the presumption of future persecution which
arises from a finding of past persecution, Klyuchenko’s evidence did not demonstrate a
clear probability that he will be persecuted in Ukraine.  The IJ thought it significant that for
almost two years after the last attack Klyuchenko had lived in Ukraine without incident
except for a few calls from anonymous people threatening to harm his family.  The IJ noted
that  recent  State  Department  country  reports  show  a  decline  in  politically  motivated
violence, and reasoned that only Klyuchenko’s speculation suggests he might be targeted
due to his opposition to the current president.  And, the IJ continued, Klyuchenko had not
demonstrated that he will be unjustly charged and convicted with a crime if he is removed
to Ukraine.
No. 13‐1389                                                                                  Page 5


     Klyuchenko appealed to the Board, which affirmed the IJ’s order.  The Board agreed
with the IJ that Klyuchenko had applied too late for asylum.  The Board also agreed with
the IJ that Klyuchenko had not made a case for withholding because he did not establish
that his assailants’ actions could be attributed to the government of Ukraine or that he was
targeted because of his membership in a particular social group.  The Board did not discuss
the IJ’s conclusion that political opinion was not shown to be a motivating factor in the
assaults.

                                         II.  ANALYSIS

      Before addressing Klyuchenko’s contentions, we note that his story is strikingly similar
to  the  details  of  another  recent  case  involving  a  Ukrainian  citizen’s  claim  for  political
asylum.  See Yasinskyy v. Holder, 724 F.3d 983 (7th Cir. 2013).  Klyuchenko and Andriy
Yasinskyy were represented by the same attorney before the immigration court and Board,
and the petitioners filed identical briefs with the Board that appear to be from a third,
unrelated case.  As with Yasinskyy, the arguments Klyuchenko raised in his brief to the
Board  are  unrelated  to  his  case.  The  briefs  of  both  petitioners  mischaracterize  the  IJ’s
decisions in the same way and attribute the same inaccurate quotes to the IJ.  See id. at 988. 
Beyond  the  identical  briefs,  Klyuchenko  and  Yasinskyy  may  be  acquainted  and  were
possibly arrested by immigration officials at the same time.  The two men allegedly were
born a month apart in Ivano Frankivsk, Ukraine, and attended all of the same schools.  Both
testified that they were arrested in Oregon while applying for a  driver’s license.  See id. at
985.  Klyuchenko and Yasinskyy were detained at the same immigration facility and were
served with a Notice to Appear on the same date (they also were assigned alien numbers
just two digits apart).

     What is more, their asylum claims rest on suspiciously similar details.  For example,
as  with  Yasinkskyy,  Klyuchenko  allegedly  was  harmed  three  times  while  supporting
Yushchenko during the 2004 election; he complained to the Ukrainian police but ultimately
was told that the investigations had been closed due to lack of information; he remained
in Ukraine unharmed for a period of time; his parents informed him after he reached the
United  States  that  it  is  unsafe  to  return  to  Ukraine;  his  parents  received  anonymous,
threatening phone calls; his parents were visited by the police inquiring about their son’s
whereabouts; the police supposedly are investigating criminal complaints recently made
against him by persons who attacked him in 2004 or 2005; he was arrested in Oregon and
detained in an immigration facility in Washington state; and, finally, he also moved to
change venue to Chicago.
No. 13‐1389                                                                                 Page 6


     The lawyers for both parties were unaware of the Yasinksyy case before we brought it
to their attention at oral argument.  One or both petitioners invariably has deceived the
immigration courts and the Board, but even if Klyuchenko’s story is true, he is not entitled
to relief.  Our review is limited to his application for withholding of removal, since the
determination  that  he  did  not  timely  apply  for  asylum  is  unreviewable.  See  8  U.S.C.
§ 1158(a)(3).  We review the decisions of both the Board and the immigration court for
substantial evidence because the Board adopted the IJ’s decision but also added its own
analysis.  See Munoz‐Avila v. Holder, 716 F.3d 976, 978 (7th Cir. 2013); Barradas v. Holder, 582
F.3d 754, 762 (7th Cir. 2009); Kaharudin v. Gonzales, 500 F.3d 619, 622 (7th Cir. 2007).

     Klyuchenko challenges the conclusions of the IJ and Board that he failed to prove that
the Ukrainian government is unable or unwilling to protect him.  The authorities must have
been unwilling to actively pursue his complaints, he argues, because the police did not
arrest his assailants or, he insists, complete a full and thorough investigation.  But the
absence of arrests does not compel the conclusion that the government of Ukraine was
unable or unwilling to protect him.  See Ingmantoro v. Mukasey, 550 F.3d 646, 650 (7th Cir.
2008); Hernandez‐Baena v. Gonzales, 417 F.3d 720, 724 (7th Cir. 2005).  After the first two
attacks (and the third as well, according to the IJ), Klyuchenko went to the police station
and made a report.  Although Klyuchenko asserts that on the second occasion the officer
did  not  want  to  listen  to  him,  the  officer  ultimately  accepted  his  complaint.    Compare
Ingmantoro,  550  F.3d  at  650  (concluding  that  alien  failed  to  establish  Indonesian
government’s  inability  or  unwillingness  to  protect  him  since  police  had  accepted
complaints  even  though  making  no  arrests),  and  Hernandez‐Baena,  417  F.3d  at  724
(concluding  that  alien  had  not  established  that  Colombian  government  was  unable  or
unwilling to protect him because, although no arrests were made, police accepted report
and monitored his phones to intercept further threats), with Hor v. Gonzales, 421 F.3d 497,
498–99, 502 (7th Cir. 2005) (concluding that record contained strong evidence of Algerian
government’s inability to protect army veteran from radical Islamist group since military
had warned it could not protect him, and Algerian court had advised that he keep a low
profile), and Guchshenkov v. Ashcroft, 366 F.3d 554, 556–58 (7th Cir. 2004) (concluding that
evidence suggested that Kazakhstan government was unable or unwilling to protect ethnic‐
minority citizen who went to police seven times after numerous attacks but was told that
police were overburdened with other cases and his file had been lost).  Further, although
Klyuchenko assumes that full investigations of his complaints were not conducted, he did
not offer any evidence that the police, by closing a case in which they apparently had no
information on the alleged attackers’ identities, were deviating from standard operating
procedure.  See Jonaitiene, 660 F.3d at 271 (explaining that allegation of police inaction raises
No. 13‐1389                                                                                Page 7


no inference of government complicity if petitioner fails to show reason for inaction or that
handling of case deviated from standard operating procedure); Ingmantoro, 550 F.3d at 650
(concluding no government complicity when petitioner reported incident and police visited
scene  of  incident  but  did  not  make  arrests).    Nothing  suggests  that  the  absence  of  a
prosecution  is  attributable  to  more  than  a  lack  of  information.    Substantial  evidence
supports  the  Board’s  conclusion  that  Klyuchenko  did  not  establish  that  the  attacks  he
suffered were perpetrated by, or attributable to, Ukrainian authorities.

     That  is  enough  to  uphold  the  determination  that  Klyuchenko  did  not  suffer  past
persecution, but we note that the IJ misunderstood the asserted connection between the
alleged assaults and a protected ground, in particular political opinion.  That Klyuchenko
was unable to link his assailants to the government of Ukraine is not to say that he failed
to establish that the attackers were motivated to act because of his political opinion.  If
Klyuchenko is believed, he was beaten on three occasions by members of a rival political
party and, as a result, was hospitalized twice with concussions from head injuries as well
as wounds to his knees and chest.  The harm appears to have been inflicted because of
Klyuchenko’s political involvement:  All of the beatings followed UNA‐UNSO events, and
he testified that during two of the incidents his assailants warned him to stop his political
activities.  That evidence surely raises an inference that the assaults were “on account of”
his political opinion.  See Nakibuka v. Gonzales, 421 F.3d 473, 475, 478 (7th Cir. 2005); Tolosa
v. Ashcroft, 384 F.3d 906, 910 (7th Cir. 2004).  But, again, because Klyuchenko failed to show
that the Ukrainian government is unwilling or unable to protect him, he did not establish
past persecution on this basis or any other.

    Finally,  substantial  evidence  supports  the  conclusion  of  the  IJ  and  the  Board  that
Klyuchenko  did  not  establish  he  is  more  likely  than  not  to  face  future  persecution  in
Ukraine.  Because Klyuchenko did not demonstrate past persecution, he cannot benefit
from a presumption of future persecution. See 8 C.F.R. § 208.16(b)(1)(I); Zheng v. Holder, 722
F.3d  986,  990  (7th  Cir.  2013).    Klyuchenko  contends,  however,  that  he  independently
established a clear probability that he will face future persecution.  He cites to the State
Department’s country report for 2009 and a Human Rights Watch report from 2011 as
evidence of increased political tension in Ukraine resulting from Yanukovich’s election as
president in 2010.  Although these reports explain that Ukraine continues to struggle with
corruption and police abuse, the country report refers to successful prosecutions of political
violence  and  police  abuse.    Moreover,  the  generalized  reports  Klyuchenko  offers  say
nothing about violence targeting members of UNA‐UNSO and will not substitute for an
No. 13‐1389                                                                               Page 8


analysis of the facts of his individual circumstances.  See Milanouic v. Holder, 591 F.3d 566,
571 (7th Cir. 2010); Koval v. Gonzales, 418 F.3d 798, 807 (7th Cir. 2005).

     On a final note, the IJ did not credit Klyuchenko’s testimony that Ukrainian police have
begun investigating him, but even if his testimony is true it would not matter.  Inquiries
by authorities seeking Klyuchenko’s location but without threatening his life or freedom
do not compel a conclusion of future persecution.  See 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. §
1208.16(b); Liu v. Holder, 692 F.3d 848, 853 (7th Cir. 2012) (concluding that visits by Chinese
government official requesting information about petitioner’s whereabouts was insufficient
alone to compel conclusion of future persecution).  Klyuchenko alleges that the Ukrainian
police are investigating a complaint made against him by his alleged assailants, but nothing
suggests that the investigation is anything other than legitimate.  See Chatta v. Mukasey, 523
F.3d 748, 753 (7th Cir. 2008) (concluding that an investigation into petitioner’s involvement
in the stabbing of his assailant was not impermissible persecution); Guchshenkov, 366 F.3d
at  559.    Klyuchenko  is  a  member  of  an  organization  with  its  own  history  of  violence
directed at political opponents, so the possibility that the police might be suspicious of
Klyuchenko’s  accounts  of  unprovoked  attacks  would  not  be  surprising.  See  Ukrainian
National Assembly – Ukrainian National Self Defence, WIKIPEDIA, http://en.wikipedia.org/wiki/
Ukrainian_National_Assembly_‐_Ukrainian _National_Self_Defence (last visited Nov. 20,
2013);  Ossetia  demands  to  recognize  UNA‐UNSO  as  a  terrorist  organization,  FORUM,
http://en.for‐ua.com/news/2008/09/24/ 151006.html (last visited Nov. 20, 2013).  And an
investigation into an incident that would be a crime in the United States does not constitute
persecution.  Chatta, 523 F.3d at 753; Guchshenkov, 366 F.3d at 559. The investigation of a
complaint made against Klyuchenko that he initiated one of the 2004 incidents does not
compel a conclusion that he is being targeted by the police for impermissible reasons.

                                     III.  CONCLUSION 

    The petition for review is DENIED.